--------------------------------------------------------------------------------

Exhibit 10.5



--------------------------------------------------------------------------------


THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of December 30, 2016
among
CELADON GROUP, INC.,
as Borrower,
CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantor,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer,
and
The Other Lenders Party Hereto
__________________________
BANK OF AMERICA, N.A.
as Sole Bookrunner and Sole Lead Arranger
 

--------------------------------------------------------------------------------


          




--------------------------------------------------------------------------------



THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Third
Amendment”) is made as of the 30th day of December, 2016, among CELADON GROUP,
INC. (“Borrower”), the guarantors party hereto (the “Guarantors”), the lenders
parties hereto (the “Lenders”) and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.


Witnesseth:


WHEREAS, as of December 12, 2014, the parties hereto entered into a certain
Amended and Restated Credit Agreement, as amended (as amended, the “Agreement”);


WHEREAS, Borrower has given notice to permanently reduce the Aggregate
Commitments by $50,000,000 on a pro rata basis and has also requested certain
amendments to the Agreement; and


WHEREAS, the parties desire to further amend the Agreement, all as herein
provided;


NOW, THEREFORE, in consideration of the premises, and the mutual promises herein
contained, the parties agree that the Agreement shall be, and it hereby is,
amended as provided herein and the parties further agree as follows:


Part I.  Amendatory Provisions


ARTICLE 1


DEFINITIONS AND ACCOUNTING TERMS


1.01          Defined Terms.  Section 1.01 of the Agreement is hereby amended by
substituting the following new definitions in lieu of the like existing
definitions:


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00% (subject to the interest
rate floors set forth in the definition of Eurodollar Rate).  The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
Page 1

--------------------------------------------------------------------------------



“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, the L/C Issuer, the Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Loans) within two Business Days of the date when due, (b) has notified Borrower,
Administrative Agent, the L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
Administrative Agent or Borrower, to confirm in writing to Administrative Agent
and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the date
established therefor by Administrative Agent in a written notice of such
determination, which shall be delivered by Administrative Agent to Borrower, the
L/C Issuer, the Swing Line Lender and each other Lender promptly following such
determination.


“EBITDAR” means, for any period, Consolidated Net Income for such period, plus,
to the extent deducted in determining Consolidated Net Income, income taxes,
interest expense, depreciation and amortization and Rent Expense for such
Period, plus (minus), to the extent deducted (included) in determining
Consolidated Net Income,
Page 2

--------------------------------------------------------------------------------



losses (gains) attributed from ownership in 19th Capital Group LLC (provided
that cash distributions and dividends paid to Borrower from 19th Capital Group
LLC shall not be subtracted from Consolidated Net Income).


“Restricted Subsidiaries” means (a) as of any date of determination, a
Subsidiary of Borrower which (i) has annual revenues of less than $10,000 and
has total assets of less than $10,000 as of such date, determined in accordance
with GAAP, or (ii) is an Exempt Foreign Subsidiary; provided, however, if any
entity identified in clause (i) above hereafter has annual revenues of $10,000
or more or acquires total assets of $10,000 or more, such entity shall cease to
be a Restricted Subsidiary, (b) Zipp Realty, LLC for so long as it is a single
asset purpose entity and (c) Transportation Insurance Services, RRG, Inc. for so
long as it is restricted from being a guarantor to meet the minimum surplus
requirements imposed by the South Carolina Department of Insurance.


Section 1.01 of the Agreement is hereby amended by adding the following new
definitions to the Agreement:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
Page 3

--------------------------------------------------------------------------------



“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


ARTICLE 2


THE COMMITMENTS AND CREDIT EXTENSIONS


2.15          Defaulting Lenders.



(a) Adjustments.



(iv)  Reallocation of Applicable Percentages to Reduce Fronting Exposure. 
Section 2.15(a)(iv) of the Agreement is hereby amended by substituting the
following new Section 2.15(a)(iv) in lieu of the existing Section 2.15(a)(iv):
 
(iv)  Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. 
Subject to Section 11.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


ARTICLE 5


REPRESENTATIONS AND WARRANTIES


Article 5 of the Agreement is hereby amended by adding the following new Section
5.21 at the end thereof:


5.21          EEA Financial Institution.  Neither Borrower nor any Loan Party is
an EEA Financial Institution.
Page 4

--------------------------------------------------------------------------------



ARTICLE 7


NEGATIVE COVENANTS


7.02          Investments.  Section 7.02 of the Agreement is hereby amended by
adding new paragraphs (g) and (h) at the end thereof as follows:


and (g) Borrower’s one-time contribution of capital in the maximum amount of
$100,000,000, consisting of $25,000,000 to $37,000,000 of cash and the balance
of net book value of tractors, in exchange for 50% of the voting interest
(49.95% of the membership interest) in 19th Capital Group LLC, a Delaware
limited liability company; and


(h) Borrower’s existing and future Investment in Transport Insurance Services,
RRG, Inc. in an aggregate amount not exceeding $750,000.


7.05          Dispositions.  Section 7.05 of the Agreement is hereby amended by
substituting the following new Section 7.05 in lieu of the existing Section
7.05:


7.05          Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:
(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)          Dispositions of inventory in the ordinary course of business;
(c)          the one-time sale of up to $75,000,000 of net book value of
tractors in November and December 2016, without, notwithstanding the provisions
of Section 2.05(d), having to make a mandatory prepayment of the Committed Loans
of such proceeds up to $75,000,000, provided that any dispositions in excess of
such limitation shall be subject to the limitations of Section 7.05(e) and the
requirements of Section 2.05(d);
(d)          Subject to the limitations of Section 7.05(e), sales and
dispositions of trucks, truck-tractors, trailers and semi-trailers in the
ordinary course of business while there exists no Event of Default;
(e)          in addition to sales and dispositions permitted in (a), (b) and (c)
above, sales and dispositions of assets (including the Capital Securities of
Subsidiaries) (but excluding accounts receivable) for at least fair market value
(as determined by the Board of Directors of Borrower) so long as the net book
value of all assets sold or otherwise disposed of in any fiscal year does not
exceed 15% of the net book value of the consolidated assets of the Loan Parties
as of the last day of the preceding fiscal year;
(f)          Dispositions permitted by Section 7.02 (g) and Section 7.04.
provided, however, that any Disposition pursuant to clauses (a) through (f)
shall be for fair market value.
 
Page 5

--------------------------------------------------------------------------------



ARTICLE 11


MISCELLANEOUS


Article 11 is hereby amended by adding the following new Section 11.21 at the
end thereof:


Section 11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
(i)          a reduction in full or in part or cancellation of any such
liability;
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Part II.  Schedules


The Agreement is hereby amended by substituting Schedules 2.01 and 5.13 to this
Third Amendment to Amended and Restated Credit Agreement in lieu of Schedules
2.01 and 5.13, respectively, to the Agreement.
Page 6

--------------------------------------------------------------------------------



Part III.  Continuing Effect


Except as expressly modified herein:


(a)          All terms, conditions, representations, warranties and covenants
contained in the Agreement shall remain the same and shall continue in full
force and effect, interpreted, wherever possible, in a manner consistent with
this Third Amendment; provided, however, in the event of any irreconcilable
inconsistency, this Third Amendment shall control;


(b)         The representations and warranties contained in the Agreement shall
survive this Third Amendment in their original form as continuing
representations and warranties of Borrower; and


(c)          Capitalized terms used in this Third Amendment, and not
specifically herein defined, shall have the meanings ascribed to them in the
Agreement.


In consideration hereof, Borrower represents, warrants, covenants and agrees
that:


(aa)        Each representation and warranty set forth in the Agreement, as
hereby amended, remains true and correct as of the date hereof in all material
respects, except to the extent that such representation and warranty is
expressly intended to apply solely to an earlier date and except changes
reflecting transactions permitted by the Agreement;


(bb)       There currently exist no offsets, counterclaims or defenses to the
performance of the Obligations (such offsets, counterclaims or defenses, if any,
being hereby expressly waived);


(cc)        Except as expressly waived in this Third Amendment, there does not
exist any Event of Default or Default;


(dd)       After giving effect to this Third Amendment and any transactions
contemplated hereby, no Event of Default or Default is or will be occasioned
hereby or thereby; and


 (ee)        The release of Collateral to occur based on the Dispositions
contemplated to occur in November and December 2016 as contemplated by this
Third Amendment together with any series of related transactions do not result
in a release of substantially all of the Collateral.


Part IV.  Conditions Precedent


Notwithstanding anything contained in this Third Amendment to the contrary, the
Lenders shall have no obligation under this Third Amendment until each of the
following conditions precedent have been fulfilled to the satisfaction of the
Lenders:


(a)          Each of the conditions set forth in Section 4.02 of the Agreement
shall have been satisfied;
Page 7

--------------------------------------------------------------------------------



(b)          The Administrative Agent shall have received each of the following,
in form and substance satisfactory to the Administrative Agent:


(i)          This Third Amendment, duly executed by Borrower, the Guarantors,
the Administrative Agent and the Required Lenders in the form approved by the
Administrative Agent;


(ii)          Replacement Notes, duly executed by Borrower to each of the
Lenders in the form approved by the Administrative Agent;


(iii)         A duly executed certificate of the Secretary or any Assistant
Secretary of Borrower (A) certifying as to attached copies of resolutions of
Borrower authorizing the execution, delivery and performance, respectively, of
the documents referenced in the immediately preceding subparagraph, and (B)
certifying as complete and correct as to attached copies of the Articles of
Incorporation and By‑Laws, or certifying that such Articles of Incorporation or
By‑Laws, have not been amended (except as shown) since the previous delivery
thereof to the Lenders;


(iv)         The executed documents governing Borrower’s investment in 19th
Capital Group LLC in the form approved by the Administrative Agent;


(c)          The Lenders and the Administrative Agent shall have received all
fees required to be paid in connection with this Third Amendment, and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel) shall have been paid;


(d)          All legal matters incident to this Third Amendment shall be
reasonably satisfactory to the Administrative Agent and its counsel.


Part V.  Post-Closing Requirements




Borrower agrees to cause the following requirements to be completed not later
than January 13, 2017:


(a)          Hyndman Transport Limited, as successor to Celadon Canada, Inc. and
Hyndman Holdings, Inc., shall have executed a Joinder Agreement, in the form
prescribed by the Administrative Agent, and shall have delivered to the
Administrative Agent the documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) of the Agreement;


(b)          American Quality, LLC, Bee Line, Inc., Buckler Transport, Inc.,
Celadon Driving Academy, LLC, Celadon Realty, LLC, Distribution, Inc. (FTL),
Eagle Logistics Services, Inc., Home Management Pros, LLC, Prosair Technologies,
LLC, Quality Companies, LLC, Taylor Express, Inc., and The American Franchising
Group, LLC shall
Page 8

--------------------------------------------------------------------------------



each have executed a Joinder Agreement to the Agreement and to the Collateral
Documents, in the forms prescribed by the Administrative Agent, and shall have
delivered to the Administrative Agent the documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) of the Agreement;


(c)          Borrower and its Subsidiaries will execute and deliver such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and the Collateral Documents, including, without
limitation, such certificates, instruments, and all other documents and papers
the Administrative Agent may reasonably request and as may be required by law to
perfect and/or preserve a security interest in any Collateral.




Part VI.  Independent Credit Decision


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender, based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Third Amendment.


Part VII.  Expenses


Borrower agrees to pay or reimburse the Administrative Agent for all reasonable
expenses of the Administrative Agent (including, without limitation, reasonable
attorneys’ fees) incurred in connection with this Third Amendment.


Part VIII.  Counterparts
This Third Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Third
Amendment by telefacsimile or other electronic method of transmission shall have
the same force and delivery of an original executed counterpart of this Third
Amendment.  Any party delivering an executed counterpart of this Third Amendment
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart of this Third Amendment, but the failure to do
so shall not affect the validity, enforceability, and binding effect of this
Third Amendment.






[This Space Intentionally Left Blank]
 


Page 9

--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Third Amendment to be
executed by their respective officers duly authorized as of the date first above
written.
 
 

 "BORROWER"    
CELADON GROUP, INC.
       
By:
/s/ Paul Will
   
Title:
CEO
   


 
 


CONSENT AND REAFFIRMATION
Each of the undersigned Guarantors hereby consents to the foregoing Third
Amendment, and further agrees that the execution and delivery of such Third
Amendment shall in no way affect, impair, discharge, relieve or release the
obligations of the undersigned under its Guaranty, which obligations are hereby
ratified, confirmed and reaffirmed in all respects and shall continue in full
force and effect, until all obligations of Borrower to the Lenders, the Swing
Line Lender, the L/C Issuer and the Administrative Agent are fully, finally and
irrevocably paid and performed.  Each Guarantor further acknowledges that the
failure to consent to any subsequent amendment shall not affect the liability of
such Guarantor under its Guaranty.
 

 "GUARANTORS"    
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Paul Will
   
Title:
CEO
   

 
 
 
 
 

 
 
 
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Paul Will
   
Title:
CEO
   


 

--------------------------------------------------------------------------------

 
 
QUALITY EQUIPMENT LEASING, LLC
   
By:
/s/ Paul Will
   
Title:
CEO
       
CELADON E-COMMERCE, INC.
       
By:
/s/ Paul Will
   
Title:
CEO
       
TRANSPORTATION SERVICES
INSURANCE COMPANY, INC.
       
By:
/s/ Paul Will
   
Title:
CEO
       
A&S SERVICES GROUP, LLC
       
By:
/s/ Paul Will
   
Title:
CEO
       
OSBORN TRANSPORTATION, INC,
       
By:
/s/ Paul Will
   
Title:
CEO
       
CELADON CANADIAN HOLDINGS, LIMITED
       
By:
/s/ Paul Will
   
Title:
CEO

--------------------------------------------------------------------------------





“ADMINISTRATIVE AGENT”
 
BANK OF AMERICA, N.A., as Administrative Agent
   
By:
/s/ Patrick Devitt
   
Title:
Vice President
           
“SWING LINE LENDER”, “L/C ISSUER”, “LENDER”
   
BANK OF AMERICA, N.A., as Swing Line Lender, as L/C Issuer and as a Lender
       
By:
/s/ Jennifer Brown
   
Title:
Vice President




--------------------------------------------------------------------------------



“LENDERS”
 
WELLS FARGO BANK, NA., a Lender
   
By:
/s/ Candelario Martinez
Title: Candelario Martinez 
 
Senior Vice President






--------------------------------------------------------------------------------



CITIZENS BANK, NA., a Lender
   
By:
/s/ Scott Lankford
   
Title:
Vice President

 



--------------------------------------------------------------------------------

SCHEDULE 2.01
 
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable
Percentage
Bank of America, N.A.
$104,166,666.68
41.6666667%
     
Wells Fargo Bank, N.A.
$104,166,666.67
41.6666667%
     
Citizens Bank, N.A.
$41,666,666.65
16.6666666%
     
Total
$250,000,000.00
100.00%

--------------------------------------------------------------------------------

SCHEDULE 5.13


SUBSIDIARIES AND OTHER EQUITY INVESTMENTS


WHOLLY OWNED SUBSIDIARIES:
     
NAME OF COMPANY
STATUS
ORGANIZATION
STATE
     
A&S Services Group, LLC
Guarantor
DE
     
American Quality, LLC
Guarantor
IN
     
Bee Line, Inc.
Guarantor
OH
     
Buckler Transport, Inc.
Guarantor
PA
     
Celadon Canadian Holdings, Limited
Guarantor
Ontario, Canada
     
Celadon Driving Academy, LLC
Guarantor
IN
     
Celadon E-Commerce, Inc.
Guarantor
DE
     
Celadon Logistics Services, Inc.
Guarantor
DE
     
Celadon Realty, LLC
Guarantor
DE
     
Celadon Trucking Services, Inc.
Guarantor
NJ
     
Distribution, Inc. (FTL)
Guarantor
OR
     
Eagle Logistics Services, Inc.
Guarantor
IN
     
Home Management Pros, LLC
Guarantor
IN
     
Hyndman Transport Limited
Guarantor
Ontario, Canada
     
Osborn Transportation, Inc.
Guarantor
AL
     
Prosair Technologies, LLC
Guarantor
IN
     
Quality Companies, LLC
Guarantor
IN
     
Quality Equipment Leasing, LLC
Guarantor
DE
     
Taylor Express, Inc.
Guarantor
NC
     
The American Franchising Group, LLC
Guarantor
IN
     
Transportation Services Insurance Company, Inc.
Guarantor
VT
     
Transportation Insurance Services, RRG, Inc.
Restricted Subsidiary
SC
     
A&S Kinard Logistics LLC
Restricted Subsidiary
DE

 

--------------------------------------------------------------------------------

 

     
A&S Real Estate Holdings, LLC
Restricted Subsidiary
DE
     
Buckler Distribution Center
Restricted Subsidiary
PA
     
Buckler Logistics, Inc.
Restricted Subsidiary
PA
     
Celadon International Corporation
Restricted Subsidiary
DE
     
Celadon Mexicana, S.A. de C. V.
Restricted Subsidiary
Mexico
     
Hunt Valley Equipment Co LLC
Restricted Subsidiary
DE
     
Jaguar Transportation, Inc.
Restricted Subsidiary
IN
     
Leasing Servicios, S.A. de C.V.
Restricted Subsidiary
DE
     
Quality Business Services, LLC
Restricted Subsidiary
IN
     
Quality Custom Sleepers, LLC
Restricted Subsidiary
IN
     
Quality Insurance, LLC
Restricted Subsidiary
IN
     
Quality Specialty Vehicles, LLC
Restricted Subsidiary
IN
     
Stinger Logistics, Inc.
Restricted Subsidiary
OH
     
Strategic Leasing, Inc.
Restricted Subsidiary
OH
     
TCI Logistics
Restricted Subsidiary
DE
     
Truck Inventory, LLC
Restricted Subsidiary
NC
     
Vorbas, LLC
Restricted Subsidiary
IN
     
OTHER EQUITY INVESTMENTS:
         
Servicios de Transportacion Jaguar,
S. A. de C. V. (75% Interest)
Restricted Subsidiary
Mexico
     
GSM Transportation, LLC
(49% Interest in Minority
Business Enterprise)
Non Subsidiary MBE
IN
     
19th Capital Group LLC
(49.95% Interest)
Non Subsidiary
DE


Back to Form 10-Q [form10q.htm]
 